DICE, Commissioner.
The conviction' is for driving a motor vehicle upon a public highway while intoxicated; the -punishment, one year in jail and a fine of $250.
It is recited in the information that the , same. is presented upon the written affidavit of Howard Edwards but the affidavit mentioned is not found in the record. Before the case may be considered by this Court, the affidavit upon which the information is based must appear in the record. Justice v. State, 134 Tex.Cr.R. 299, 115 S.W.2d 922.
The appeal is dismissed.
Opinion approved by the Court:'
On Appellant’s Motion- to -Reinstate Appeal
' PER CURIAM.
; ' The record has been perfected by. the filing of a supplemental transcript.
The motion to reinstate the. appeal is granted.
*915The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.